

EXHIBIT 10.1
GRAN TIERRA ENERGY INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2007 EQUITY INCENTIVE PLAN)


Gran Tierra Energy Inc. (the “Company”) hereby awards to Participant the number
of Restricted Stock Units specified and on the terms set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Company’s 2007 Equity Incentive Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (the “Agreement”), both of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Agreement shall have
the meanings set forth in the Plan or the Agreement. Except as explicitly
provided herein or in the Agreement, in the event of any conflict between the
terms in the Award and the Plan, the terms of the Plan shall control.
Participant:        
Date of Grant:        
Vesting Commencement Date:        
Number of Restricted Stock Units:        
Consideration:    Participant’s Services


Vesting Schedule:
[The Award will vest as to one-third (1/3) of the Restricted Stock Units
annually on each anniversary of the Vesting Commencement Date, so that the
Restricted Stock Units are fully vested on the third anniversary of the Vesting
Commencement Date. Notwithstanding the foregoing, vesting shall terminate upon
the Participant’s termination of Continuous Service.]



Issuance Schedule:
One share of Common Stock will be issued for each Restricted Stock Unit which
vests at the time set forth in Section 4 of the Agreement.

Additional Terms/Acknowledgements: By signing below, the Participant expressly
acknowledges the following:
•
Participant has received and understands and agrees to, this Restricted Stock
Unit Grant Notice, the Agreement, the Plan prospectus and the Plan.

•
Participant acknowledges and agrees that this Award and any other stock awards
under the Plan are voluntary and occasional and do not create any contractual or
other right to receive future restricted stock units, stock awards or other
benefits in lieu of future stock awards, even if similar stock awards have been
granted repeatedly in the past.

•
Participant acknowledges and agrees that determinations with respect to any
future stock awards, including but not limited to, the times when such stock
awards are made, the number of shares of Common Stock and the performance and
other conditions applied to the stock awards, will be at the sole discretion of
the Board.

•
Participant acknowledges and agrees that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject, with the
exception of: (i) awards previously granted and delivered to you under the Plan,
and (ii) if applicable to Participant, (A) the terms of any written offer letter
or employment agreement entered into between the Company and Participant that
specifically provides for accelerated vesting of compensatory equity awards, (B)
the terms of any applicable Company change of control severance plan, and (C)
any required compensation recovery provisions under applicable laws or
regulations.

•
Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


 
 
835101 v4/SD

--------------------------------------------------------------------------------



GRAN TIERRA ENERGY INC.    PARTICIPANT:
By:             
Signature    Signature
Title:         Date:     
Date:    
ATTACHMENTS:
Restricted Stock Unit Agreement, 2007 Equity Incentive Plan






 
 
835101 v4/SD

--------------------------------------------------------------------------------



GRAN TIERRA ENERGY INC.
2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Gran Tierra Energy Inc.
(the “Company”) has awarded you a Restricted Stock Unit Award (the “Award”)
under the Company’s 2007 Equity Incentive Plan (the “Plan”) for the number of
Restricted Stock Units as indicated in the Grant Notice. Capitalized terms not
explicitly defined in this Agreement but defined in the Plan will have the same
definitions as in the Plan. Except as otherwise explicitly provided herein, in
the event of any conflict between the terms of this Agreement and the Plan, the
terms of the Plan shall control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of shares of Common Stock that is equal to the number of
Restricted Stock Units indicated in the Grant Notice. As of the Date of Grant,
the Company will credit to a bookkeeping account maintained by the Company for
your benefit the number of Restricted Stock Units subject to the Award. For the
avoidance of doubt, in accordance with the Plan, the Company will have the
discretion to settle the Award in an amount of cash equivalent to the shares of
Common Stock issuable to you in respect of your Award, and any references in
this Agreement to shares of Common Stock in respect of your Award shall also
include the equivalent amount of cash, if any, that the Company elects to issue
in whole or in part in settlement of your Award.
2.    NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK. The number of
Restricted Stock Units in your Award is set forth in the Grant Notice.
(a)    The number of Restricted Stock Units subject to your Award may be
adjusted from time to time for Capitalization Adjustments as described in
Section 11(a) of the Plan.
(b)    Any additional Restricted Stock Units, shares of Common Stock, cash or
other property that becomes subject to the Award pursuant to this Section 2 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and Common Stock covered by
your Award.
(c)    No fractional Restricted Stock Units or rights for fractional shares of
Common Stock will be created pursuant to this Section 2. Any fraction of a share
will be rounded down to the nearest whole share.
3.    VESTING. The Restricted Stock Units will vest, if at all, as provided in
the Vesting Schedule set forth in your Grant Notice and the Plan. Vesting will
cease upon the termination of your Continuous Service. Any Restricted Stock
Units that have not yet vested will be forfeited on the termination of your
Continuous Service and you will have no further right, title or interest in such
Restricted Stock Units or the shares of Common Stock to be issued in respect of
such portion of the Award.
4.    DATE OF ISSUANCE.
(a)    Subject to the satisfaction of the withholding obligations set forth in
Section 11 of this Agreement, in the event one or more Restricted Stock Units
vests, the Company will issue to you, on the applicable vesting date, one share
of Common Stock for each Restricted Stock Unit that vests and such issuance date
is referred to as the “Original Issuance Date.” If the Original Issuance Date
falls on a date that is not a business day, delivery will instead occur on the
next following business day.
(b)    However, the Company, in its sole discretion, may delay issuance of the
shares of Common Stock to a date that falls after the Original Issuance Date in
certain circumstances, such as if the Original Issuance Date

 
 
835101 v4/SD

--------------------------------------------------------------------------------



does not occur during an “open window period” applicable to you in accordance
with the Company’s then-effective policy on trading in Company securities or on
such other date when you are otherwise permitted to sell shares of Common Stock
on an established stock exchange or stock market. Notwithstanding the foregoing,
to the extent that you may be subject to the rules and regulations under the
Code, the shares underlying your Award will be delivered no later than the date
that is the 15th day of the third calendar month of the year following the year
in which the vesting date occurs, or such other date necessary for the issuance
of shares subect to your Award to be exempt from or comply with Section 409A of
the Code.
5.    PAYMENT BY YOU. This Award was granted in consideration of your services
for the Company or one of its Affiliates. Subject to Section 11 below, except as
otherwise provided in the Grant Notice, you will not be required to make any
payment to the Company or the applicable Affiliate (other than your past and
future services for the Company or the applicable Affiliate) with respect to
your receipt of the Award, vesting of the Restricted Stock Units, or the
delivery of the shares of Common Stock underlying the Restricted Stock Units.
6.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you will not receive such Common Stock if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
7.    RESTRICTIVE LEGENDS. The Common Stock issued under your Award will be
endorsed with appropriate legends, if any, determined by the Company.
8.    TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Restricted Stock Units. Your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in a form satisfactory to the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Stock pursuant to
this Agreement.
9.    AWARD NOT A SERVICE CONTRACT.
(a)    Your Continuous Service is not for any specified term and may be
terminated by you or by the Company or an Affiliate at any time, for any reason,
with or without cause and with or without notice. Nothing in this Agreement
(including, but not limited to, the vesting of your Restricted Stock Units or
the issuance of the shares subject to your Restricted Stock Units), the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan will: (i) confer upon you any right to continue in the
employment or service of, or affiliation with, the Company or an Affiliate; (ii)
constitute any promise or commitment by the Company or an Affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation; (iii)
confer any right or benefit under this Agreement or the Plan unless such right
or benefit has specifically accrued under the terms of this Agreement or Plan;
or (iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company (not through the act of being hired, being granted
this Award or any other award or benefit) and that the Company has the right to
reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service,

 
 
835101 v4/SD

--------------------------------------------------------------------------------



or the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.
10.    UNSECURED OBLIGATION. Your Award is unfunded, and even as to any
Restricted Stock Units which vest, you will be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Common
Stock pursuant to this Agreement. You will not have voting or any other rights
as a stockholder of the Company with respect to the Common Stock acquired
pursuant to this Agreement until such Common Stock is issued to you pursuant to
Section 4 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company with respect to the Common Stock so
issued. Nothing contained in this Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
11.    WITHHOLDING OBLIGATIONS.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares underlying your Restricted Stock Units, and at any
other time as reasonably requested by the Company in accordance with applicable
tax laws, you agree to make adequate provision for any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the Company
or any Affiliate that arise in connection with your Award (the “Withholding
Taxes”). Specifically, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or an Affiliate;
(ii) causing you to tender a cash payment; (iii) permitting or requiring you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a Fair Market Value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income; and provided further, that to the extent necessary to qualify
for an exemption from application of Section 16(b) of the Exchange Act, such
share withholding procedure shall be subject to the express prior approval of
the Board or a duly authorized committee thereof.
(b)    Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
12.    DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with your Award after such shares
have been delivered to you.

 
 
835101 v4/SD

--------------------------------------------------------------------------------



13.    OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers, directors and
other specified individuals to sell shares only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
14.    NOTICES. The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
Any notices provided for in this Agreement or the Plan will be given in writing
(including electronically) and will be deemed effectively given upon receipt or,
in the case of notices provided by mail, the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:
COMPANY:        Gran Tierra Energy Inc.
        Attn: President & CEO
        300, 625 – 11th Avenue S.W.
Calgary, Alberta
Canada T2R 0E1

PARTICIPANT:
Your address as on file with the Company at the time notice is given

15.    HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
16.    AMENDMENT. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.
17.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 
 
835101 v4/SD

--------------------------------------------------------------------------------



(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
18.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, that Section 4
of this Agreement will govern the timing of any distribution of Common Stock
under your Award. In addition, your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law. No recovery
of compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company. The Company will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board will be final and binding upon you, the
Company, and all other interested persons. No member of the Board will be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Agreement.
19.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
20.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
21.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.
22.    RESOLUTION OF DISPUTES. Any dispute arising out of, relating to, or in
connection with the Award, this Agreement, the Grant Notice and/or the Plan,
including any question regarding existence, construction, validity, or
termination shall be settled before a sole arbitrator in accordance with the
Arbitration Rules of the American Arbitration Association in Calgary, Alberta,
Canada.  The proceedings shall be in the English language. The resulting
arbitral award shall be final and binding without right of appeal, and judgment
upon such award may be entered in any court having jurisdiction thereof. A
dispute shall be deemed to have arisen when either Party notifies the other
Party in writing to that effect.
23.    TRANSLATION OF DOCUMENTS. The Grant Notice, this Agreement and the Plan
are written in the English language.  If a Spanish language or Portuguese
language translation has been provided to you, it has been provided only as a
courtesy and such translation shall have no legal force or effect.  Only the
English language version of the Grant Notice, this Agreement and the Plan shall
have legal force and effect and shall be referred to

 
 
835101 v4/SD

--------------------------------------------------------------------------------



(including in the resolution of any disputes or controversies between the
Parties) in interpreting the obligations of the Parties under the Grant Notice,
this Agreement and the Plan.
* * * * *
This Restricted Stock Unit Award Agreement will be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.





 
 
835101 v4/SD